Citation Nr: 1644578	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  15-40 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation for Parkinson's disease with residuals greater than 30 percent disabling prior to September 22, 2000, greater than 40 percent prior to February 1, 2002, greater than 50 percent prior to May 10, 2002, greater than 60 percent prior to August 30, 2004, and greater than 70 percent prior to August 1, 2009, for substitution benefits purposes.

2.  Entitlement to special monthly compensation (SMC) based on housebound and/or aid and attendance prior to August 1, 2009, and entitlement to any higher level of SMC for the period of time on appeal, for substitution benefits purposes. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law
ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to April 1952, and from November 1952 to February 1969.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2015 and November 2015 RO determinations.

These issues were remanded by the Board for further development in February 2016, which has since been conducted.  In August 2016, via her attorney, the appellant submitted extensive additional medical evidence.  The attorney explicitly waived RO consideration of this evidence, and indicated the appellant did not desire a hearing.  

In reviewing the Veteran's appeals for increased ratings, the Board has not overlooked the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for unemployability when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the appellant has not claimed, nor does the evidence document that, the Veteran's service-connected disabilities on appeal prevented him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran met the criteria for entitlement to unemployability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  For the period of February 22, 1996, to September 22, 2000, the symptoms related to the Veteran's service-connected Parkinson's disease are most appropriately rated under separate rating criteria, as opposed to rated collectively under Diagnostic Code 8004. 

2.  For the period of February 22, 1996, to July 31, 2009, the Veteran's service-connected dysphagia was manifested by symptoms comparable to moderate esophageal stricture.

3.  For the period of August 10, 2000, to July 31, 2009, the Veteran's service-connected bladder outlet obstruction was manifested by daytime voiding no more frequent than between two and three hours, or awakening to void not more than two times per night.

4.  For the period of February 22, 1996, to July 31, 2009, the Veteran's service-connected tremors of the bilateral upper extremities were manifested by symptoms comparable to moderate incomplete paralysis.

5.  For the period of February 22, 1996, to July 31, 2009, the Veteran's service-connected tremors of the bilateral lower extremities were manifested by symptoms comparable to severe incomplete paralysis.

6.  For the period of August 30, 2004, to July 31, 2009, the Veteran's service-connected dementia of the Alzheimer's type was manifested by anxiety and depression. 

7.  For the period of February 22, 1996, to July 31, 2009, the evidence of record did not reflect that the Veteran was in need of regular aid and attendance or was permanently housebound due to his service-connected disabilities, or that the Veteran had service-connected disabilities other than those related to his Parkinson's disease that were rated as a 60 percent.

8.  For the entire period of time on appeal, the evidence of record did not reflect that the Veteran had loss of use of his feet or his hands due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the period of February 22, 1996, to September 22, 2000, entitlement to an overall 30 percent evaluation under Diagnostic Code 8004 for service-connected Parkinson's disease is no longer warranted, and that rating is discontinued and replaced by the separate ratings enumerated below.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8004 (2015).

2.  For the period of February 22, 1996, to July 31, 2009, the criteria for a 30 percent rating, but no more, for service-connected dysphagia were met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7203 (2015).


3.  For the period of August 10, 2000, to July 31, 2009, the criteria for an evaluation of 10 percent, but no more, for service-connected bladder outlet obstruction were met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.115a, Diagnostic Code 7517 (2015).

4.  For the period of February 22, 1996, to July 31, 2009, the criteria for an evaluation of 30 percent, but no more, for service-connected tremors of the right lower extremity were met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8521 (2015).

5.  For the period of February 22, 1996, to July 31, 2009, the criteria for an evaluation of 30 percent, but no more, for service-connected tremors of the left lower extremity were met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8521 (2015).

6.  For the period of February 22, 1996, to July 31, 2009, the criteria for an evaluation of 40 percent, but no more, for service-connected tremors of the right upper extremity were met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.115b, Diagnostic Code 8513 (2015).

7.  For the period of February 22, 1996, to July 31, 2009, the criteria for an evaluation of 30 percent, but no more, for service-connected tremors of the left upper extremity were met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.115b, Diagnostic Code 8513 (2015).


8.  For the period of August 30, 2004, to July 31, 2009, the criteria for an evaluation in excess of 30 percent for service-connected dementia of the Alzheimer's type were not met.  Prior to August 30, 2004, a compensable evaluation was not warranted for service-connected dementia of the Alzheimer's type.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9312 (2015).

9.  For the period of February 22, 1996, to July 31, 2009, the criteria for an award of SMC based on the need for the regular aid and attendance or being housebound were not met.  See 38 U.S.C.A. See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 3.350 (2015).

10.  For the entire period of time on appeal, the criteria for an award of SMC based on loss of use of the feet or the hands were not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In this case, the appellant's claims, for substitution benefits purposes, are "downstream" elements of the RO's grant of service connection for Parkinson's disease and entitlement to SMC.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the appellant on the issue of service connection for Parkinson's disease and entitlement to SMC, and because the appellant was fully informed of the evidence needed to substantiate her claim, the Board finds no prejudice to the appellant in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also See Dingess, 19 Vet. App. at 490-91.  In Dingess, the Veterans Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, supra.

In light of the foregoing, the Board finds that VA has discharged its duty to notify.  For the reasons discussed above, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  Upon remand, attempts were again made to obtain additional VA and private treatment records.  In May 2016, the representative submitted a statement indicating that all available records had been submitted and requested that a final determination be made with regard to the issues on appeal.  The Board finds that all relevant records identified by the Veteran or the appellant as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  However, in this case, as the Veteran died in April 2010, a VA examination is obviously not possible.  As such, the Board will proceed to adjudicate the appellant's claims based on the available medical evidence.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that the appellant's claim for service connection for Parkinson's disease, for accrued benefits purposes and as the cause of the Veteran's death, was granted in a December 2014 Board decision.  The current appeal stems from the RO's August 2015 rating decision, which essentially implemented the Board's December 2014 grant.  

When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the appellant's claim for accrued benefits is separate from any claims that the Veteran filed prior to his death, the accrued benefits claim is 'derivative of' the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a) ; 38 C.F.R. § 3.1000(a), (d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

The statute concerning accrued benefits claims was amended on October 10, 2008. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in April 2010.  In the December 2014 decision, the Board mistakenly noted that the Veteran died in December 2005 and found that the former provisions concerning accrued benefits apply.  However, as the Veteran actually died in 2010, the Board notes that the new provisions concerning substitution benefits apply.    

In the December 2014 decision, the Board found that the appellant's May 2010 claim for entitlement to accrued benefits, was timely, as it was filed within one year of the Veteran's death in April 2010.  38 C.F.R. § 3.1000(c).  The claims currently on appeal before the Board address increased ratings and earlier effective dates and are, therefore, considered "downstream" elements of the RO's grant of service connection for Parkinson's disease and entitlement to SMC in the currently appealed rating decision.  As such, the Board will consider the merits of the claims based on the evidence of record.  Significantly, the Board notes that "under section 5121A, a decision as to entitlement to accrued benefits is not restricted to consideration of the evidence contained in the claims file at the time of the deceased VA claimant's death."  Todd v. McDonald, 27 Vet. App. 79, 89 n. 5 (2014).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

1.  Entitlement to an initial evaluation for Parkinson's disease with residuals greater than 30 percent disabling prior to September 22, 2000, greater than 40 percent prior to February 1, 2002, greater than 50 percent prior to May 10, 2002, greater than 60 percent prior to August 30, 2004, and greater than 70 percent prior to August 1, 2009, for substitution benefits purposes.

In an August 2015 rating decision, the RO granted service connection for Parkinson's disease for accrued benefits purposes and assigned a 30 percent evaluation, effective February 22, 1996, under Diagnostic Code 8004.  The Veteran's Parkinson's disease was assigned a maximum 100 percent evaluation, effective August 1, 2009, and the Veteran died on April 18, 2010.  Therefore, the appellant is seeking a higher evaluation for substitution benefits purposes for the period of February 22, 1996, to July 31, 2009.  The period from August 1, 2009, to April 18, 2010, is not on appeal, as the Veteran was already assigned the maximum evaluation for this time period.   

In a November 2015 rating decision, the RO issued a decision compensating the Veteran's Parkinson's disease symptoms with separate ratings.  Specifically, the RO established the following: (1) a 30 percent evaluation for dysphagia for accrued benefits purposes, effective September 22, 2000, under Diagnostic Code 7203; (2) a 10 percent evaluation for bladder outlet obstruction for accrued benefits purposes, effective September 22, 2000, under Diagnostic Code 7517; (3) a 20 percent evaluation for tremors of the left lower extremity for accrued benefits purposes, effective February 1, 2002, under Diagnostic Code 8521; and (4) a 20 percent evaluation for tremors of the right upper extremity for accrued benefits purposes, effective May 10, 2002, under Diagnostic Code 8513. 

Therefore, from February 1996 until September 2000, the single 30 percent disability rating for Parkinson's disease was in effect, and then, beginning in September 2000, separate ratings replaced that single rating.  As the appellant's attorney correctly points out, the single 30 percent rating is the minimum rating, and the Board agrees with the attorney that this single rating did not adequately encompass the various residuals of the disease that the Veteran experienced beginning in 1996.  Therefore, as rating each residual separately is more advantageous to the appellant, the Board will do so beginning in 1996.  These separate ratings will REPLACE the single rating that had previously been assigned.

As will be discussed in detail below, the Veteran's Parkinson's disease manifested over the years with dysphagia, tremors of the bilateral upper and lower extremities, dementia of Alzheimer's type, and bladder outlet obstruction.  Upon review of all evidence, the Board finds that the evidence supports the following rating assignments for the period of February 22, 1996, to July 31, 2009:  a 30 percent rating, but no more, for dysphagia; separate 30 percent ratings, but no more, for tremors of the left and the right lower extremity; a 40 percent rating, but no more, for tremors of the right upper extremity; and a 30 percent rating, but no more, for tremors of the left upper extremity.  For the period of August 10, 2000, to July 31, 2009, the evidence supports a 10 percent rating, but no more, for bladder outlet obstruction.  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In reviewing the evidence, the Board finds that the symptoms manifested by the Veteran's Parkinson's disease would be most accurately rated separately for the period of February 22, 1996, to July 31, 2009, under the diagnostic codes relating to dysphagia, tremors of the extremities, dementia, and bladder outlet obstruction.  As noted, assigning these separate ratings would result in higher ratings overall than could be assigned under Diagnostic Code 8004 alone and would, therefore, be most advantageous to the appellant.  As such, as done below, the Board will evaluate each of the symptoms related to the Veteran's Parkinson's disease under separate, appropriate diagnostic codes for the period of February 22, 1996, to July 31, 2009.  For the specific period of February 22, 1996, to September 22, 2000, these separate ratings will REPLACE the previously assigned 30 percent rating used to evaluate all of the symptoms related to the Veteran's Parkinson's disease under Diagnostic Code 8004.

Turning to the pertinent diagnostic codes, Diagnostic Code 8004 provides for a minimum rating of 30 percent for paralysis agitans.  38 C.F.R. § 4.124a.  Paralysis agitans is also known as Parkinson's disease.  Dorland's Illustrated Medical Dictionary 972 (26th ed. 1990).  The provisions of 38 C.F.R. § 4.124a provide that evaluations of neurological conditions and their residuals may also be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc. are to be considered.  With partial loss of use of one or more extremities from neurological lesions, the rating is by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a .

Under Diagnostic Code 7203, a 30 percent rating is warranted for moderate stricture of the esophagus; a 50 percent rating is warranted for severe stricture, permitting liquids only; and an 80 percent rating is warranted for stricture permitting passage of liquids only, with marked impairment of general health.  38 C.F.R. § 4.114.
Diagnostic Code 7517 evaluates injury of the bladder as voiding dysfunction.  Voiding dysfunctions may be rated as urine leakage, frequency or obstructed voiding. 38 C.F.R. § 4.115a.  Urinary frequency is rated as follows:  daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent rating; daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent rating; and daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating.

Diagnostic Codes 8513 provides ratings for paralysis for all radicular groups (upper, middle, and lower).  Disability ratings of 20, 40, and 70 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of all major (or dominant) radicular groups.  Disability ratings of 20, 30, and 60 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of all minor radicular groups.  A maximum 90 percent rating is warranted for complete paralysis of all major radicular groups, and a maximum of 80 present is warranted for complete paralysis of all minor radicular groups.  38 C.F.R. § 4.124a.

Diagnostic Code 8521 provides the rating criteria for disabilities of the external popliteal (common peroneal) nerve.  A 10 percent rating required mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis.  A 30 percent rating requires severe incomplete paralysis.  A 40 percent rating requires complete paralysis; foot drop and slight drop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" as it pertains to peripheral nerve disabilities indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Diagnostic Code 9312 evaluates dementia of the Alzheimer's type under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9312.  The General Rating Formula for Mental Disorders includes criteria for rating mental disorders at various levels of disability ranging from 0 to 100.  

Under this criteria, a 0 percent rating is assigned when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medications. 

A 10 percent disability rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., the retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is assigned when the major depressive disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgement, thinking or mood, due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  

Finally, a maximum of 100 percent rating is assigned when the major depressive disorder causes total occupational and social impairment, due to symptoms such as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly in appropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name. 

The Board has also reviewed all VA and private medical evidence of record, as well as all statements submitted by the appellant and submitted on her behalf by her representative.


In an Examination for Housebound status or Permanent Need for Regular Aid and Attendance received on February 22, 1996, the Veteran reported he had Parkinson's disease and a fracture of the left hip.  The examiner noted that the Veteran was unable to walk without the assistance of another person.

With regard to the Veteran's dysphagia, it was noted in a May 2000 private medical record from Gastroenterology Associates that he had recurrence of solid food dysphagia.  The physician noted that he saw the Veteran for peptic stricture and had scoped and dilated 3 times, the last being in December 1997.  An EGD was planned to be performed under conscious sedation with dilation of the stricture. 

A June 2003 medical record from Gastroenterology Associates noted the Veteran had severe peripheral vascular disease.  It was noted that the Veteran was unable to ambulate at this point due to Parkinson's disease and general weakness.  The Veteran was placed on a pureed diet and liquids until the EGD could be performed.

A November  2004 medical record from Greenville Hospital System noted that the Veteran underwent a procedure for esophageal foreign body removal and esophageal dilation.  In July 2005, he underwent another dilation at Greenville Endoscopy Center.

With regard to the Veteran's neurological symptoms, the Board notes that the Veteran was followed at Neurological Associates of Greenville.  In March 1996, he presented with a tremor in his hands for many years, reporting that he became virtually disabled by his tremor in 1988.  Motor examination revealed a "rather dreadful tremor at rest in upper and lower extremities."  In May 1996, he was noted as having fairly serious dyskinetic activity.  In July 1996, his tremors were noted as violent.  In January 1998, it was noted that he was experiencing excellent control of his Parkinson's disease.  He had a very mild tremor and was able to walk with a walker.  In April 1999 and March 2000, he was noted as doing well.  In March 2001, he was noted as doing reasonably well, but it was also noted that he used a walker most of the time and was fairly compromised by his problem.  He was able to get out of the wheelchair alone and stand.  In February 2002, it was noted that he had had an almost impossible to control tremor problem.  It was also noted on February 27, 2002, that he was staying in his wheelchair too much and losing ground with respect to his ambulation.  It was noted that he did get out with a walker a little bit but he was "almost allergic" to going outside now.  In April 2003, the Veteran was noted as having poor Parkinsonian control with severe tremor at rest in both upper extremities and the left lower extremity.  In July 2003, he was noted as having essentially stable end stage Parkinson's disease.  On September 10, 2003, it was noted that he was wheelchair bound.  In a December 2006 treatment record from University Medical Group, it was noted that the Veteran was wheelchair bound secondary to his Parkinson's disease.  

In an October 2009 record from Gastroenterology Associates, it was noted that the Veteran was mainly confined to a wheelchair.

With regard to the Veteran's urinary symptoms, the Veteran was treated at the Urology Group.  On August 10, 2000, it was noted he had significant voiding dysfunction, to include marked frequency, urgency, a sensation of incomplete emptying, and urgency incontinence.  On August 29, 2000, the Veteran was seen 2 weeks out from his indigo laser ablation of his prostate adenoma.  It was noted that he was voiding well with complaints only of some urgency and frequency.  In an August 2000 quiz, the Veteran reported incomplete emptying more than half the time, the need to urinate again less than 2 hours after he finished urinating about half the time, and nocturia about 3 times per night.  In a September 2001 treatment record from Urology Group, the Veteran reported nocturia twice per night.  Later in September 2001, the Veteran reported a good urinary stream without discomfort or post void dribbling and nocturia once per night.  It was noted that he was responsive to Cardura.  In September 2004, the Veteran complained of some difficulty urinating.  In August 2006, he was noted as having increased frequency, urgency, and incontinence, and he was diagnosed with chronic recurrent cystitis.  In March 2007, he reported occasional urgency incontinence.  In July 2007, the Veteran reported no problems during the day, but complained of significant nocturia.  

As discussed above, in reviewing the evidence, the Board finds that the symptoms manifested by the Veteran's Parkinson's disease would be most accurately rated separately for the period of February 22, 1996, to July 31, 2009, as evaluating the symptoms under separate diagnostic criteria would result in higher ratings overall and would, thus, be more advantageous to the appellant. 

With regard to evaluating the Veteran's neurological symptoms under Diagnostic Code 8521, the Board has considered all medical evidence since 1996, and finds that the Veteran's Parkinson's disease manifested with symptoms comparable to severe incomplete paralysis of the lower extremities dating back to February 22, 1996.  As such, the Veteran should have been assigned, for the period of February 22, 1996, to July 31, 2009, separate 30 percent evaluations for tremors of the left lower extremity and tremors of the right lower extremity.  

In this regard, the private medical records discussed above reflect that the Veteran was noted as having "a rather dreadful tremor" in March 1996.  His tremors were noted as violent in July 1996.  In March 2001, it was also noted that he used a walker most of the time and was fairly compromised by his problem.  In February 2002, it was noted that he had an almost impossible to control tremor problem.  It was also noted in February 2002 that he was staying in his wheelchair too much and losing ground with respect to his ambulation.  In April 2003, the Veteran was noted as having poor Parkinsonian control with severe tremor at rest in both upper extremities and left lower extremity.  In June 2003, it was noted that the Veteran was unable to ambulate at that point due to Parkinson's disease and general weakness.  In September 2003, the Veteran was noted as being bound to a wheelchair.  In a December 2006 treatment record from University Medical Group, it was again noted that the Veteran was wheelchair bound secondary to his Parkinson's disease.  

There were times over the course of the period of time on appeal that medications were controlling the Veteran's tremors to a degree.  However, the Veteran was still noted as using a walker or wheelchair on many occasions.  For example, in January 1998, it was noted that he was experiencing excellent control of his Parkinson's disease and a very mild tremor.  However, it was further noted that he was only able to walk with a walker.  Therefore, despite the physician's use of the term mild, the Board finds that the Veteran's need for a walker denotes serious symptoms during that time period.  As such, resolving all reasonable doubt in favor of the appellant, the Board finds that a 30 percent evaluation should be assigned the Veteran's previously non-compensated tremors of the right leg for the period of February 22, 1996, to July 31, 2009.  For the Veteran's tremors of the left leg, the Veteran's previously assigned 20 percent evaluation should be increased to 30 percent, and this 30 percent grant should date back to February 22, 1996, so as to include the entire period of February 22, 1996, to July 31, 2009. 

The Board has considered whether the Veteran's disability warranted an evaluation in excess of 30 percent under Diagnostic Code 8521 for symptoms comparable to complete paralysis of the lower extremities.  Additionally, the Board has considered the representative's repeated arguments that the Veteran should have been awarded a 100 percent evaluation under Diagnostic Code 5110 for loss of use of both feet, due to the fact that he was confined to a wheelchair.  While the Board has considered the fact that the Veteran used a wheelchair for many years, the evidence of record does not reflect that the Veteran was completely confined to the wheelchair with loss of use of both feet or with complete paralysis of the lower extremities.  Specifically, the February 27, 2002, medical record noted that the Veteran was staying in his wheelchair "too much" and losing ground with respect to his ambulation.  It was noted that he did get out with a walker a little bit but he was "almost allergic" to going outside.  In an August 6, 2009, discharge summary following a 6-day hospitalization period at Greenville Hospital System University Medical Center, it was noted that the Veteran "keeps getting out of his wheelchair wandering outside, holding onto the porch and the car."  Upon a physical therapy assessment, the Veteran was noted to ambulate with a standard walker, with rolling walker at 200 feet, with erect posture 75 percent of the time requiring stand by assistance, and he performed 20 repetitions of lower extremity exercise to achieve gait goals. 

Therefore, while the evidence of record reflects that the Veteran used a wheelchair, it appears that he did have some ability to ambulate independent of the wheelchair at least through August 2009, as evidenced by the reports that he would get up out of his wheelchair and wander around.  As such, the Board concludes that the evidence does not support an evaluation in excess of 30 percent for either leg due to loss of use of both feet under Diagnostic Code 5110, or for symptoms comparable to complete paralysis of either lower extremity under Diagnostic Code 8521, for any period of time on appeal.  

With regard to evaluating the Veteran's neurological symptoms of the upper extremities under Diagnostic Code 8513, the Board has considered all medical evidence dating back to 1996 and finds that the Veteran's Parkinson's disease manifested with symptoms comparable to moderate incomplete paralysis of both upper extremities dating back to February 22, 1996.  

As noted above, the Veteran presented in March 1996 at Neurological Associates of Greenville with a tremor in his hands for many years, reporting that he became virtually disabled by his tremor in 1988.  Motor examination revealed a "rather dreadful tremor at rest in upper and lower extremities."  In May 1996, he was noted as having fairly serious dyskinetic activity.  In July 1996, his tremors were noted as violent.  In January 1998, it was noted that he was experiencing excellent control of his Parkinson's disease.  He had a very mild tremor.  In April 1999 and March 2000, he was noted as doing well.  In March 2001, he was noted as doing reasonably well, but it was also noted that he used a walker most of the time and was fairly compromised by his problem.  In February 2002, it was noted that he had had an almost impossible to control tremor problem.  In April 2003, the Veteran was noted as having poor Parkinsonian control with severe tremor at rest in both upper extremities and left lower extremity.  In July 2003, he was noted as having essentially stable end stage Parkinson's disease.  In the August 2009 discharge summary, it was noted that the Veteran appeared to have mild tremor mostly on the left side, but was able to coordinate activities well enough to feed himself and transfer.  It was noted that he would complete upper body activities of daily living and would complete toileting and feed self with left upper extremity.

Upon review of the claims file, the medical evidence of record often discussed the Veteran's tremor problem and then discussed his use of a wheelchair without specifying exactly which of his 4 extremities was experiencing tremors.  In light of the fact that the Veteran was described as having "rather dreadful tremor at rest in upper and lower extremities" in March 1996, his tremor problem was noted as almost impossible to control in February 2002, and he was noted as having severe tremors in the upper extremities in April 2003, the Board finds that an evaluation of 30 percent for symptoms comparable to moderate incomplete paralysis of the left upper extremity and an evaluation of 40 percent for symptoms comparable to moderate incomplete paralysis of the right upper extremity was warranted for the period of February 22, 1996, to July 31, 2009.

The Board has considered whether an evaluation in excess of 30 percent and 40 percent was warranted for the Veteran's tremors of the left and right upper extremities, respectively.  However, while the Veteran's lower extremities tremors resulted in the need to use a wheelchair and a walker, there is no indication in any medical evidence of record that the Veteran's tremors of the upper extremities had such a severe effect on his ability to function.  For example, as noted above, as of August 2009, the Veteran was still able to complete activities of daily living, such as feeding and toileting.  While the April 2003 physician did use the term severe in describing the Veteran's tremors of the upper extremities, no examples were given as to how these tremors resulted in severe disability.  The word "severe," standing alone, is not how a disability rating is assigned; rather, the Board looks to actual symptoms and impairment.  As such, the Veteran should have been assigned, for the period of February 22, 1996, to July 31, 2009, a 40 percent evaluation for tremors of the right upper extremity, and a 30 percent evaluation for tremors of the left upper extremity, and no more.

With regard to the Veteran's dysphagia, the Board finds that a 30 percent evaluation should be assigned for the entire period from February 22, 1996, to July 31, 2009, for moderate esophageal stricture.  As discussed above, the medical evidence reflects that the Veteran's problems with dysphagia date back to the 1990s.  In May 2000, it was noted that the Veteran was scheduled for another dilation of the stricture, with 3 already being done, the last being in December 1997.   The medical evidence reflected that the Veteran underwent dilation repeatedly, to include in June 2003, November 2004, and July 2005.  As such, the Board finds that the Veteran should have been assigned a 30 percent evaluation for his dysphagia for substitution benefits purposes for the period of February 22, 1996, to July 31, 2009.   

With regard to assigning an evaluation in excess of 30 percent, the Board finds no medical evidence of record from this period of time demonstrating that the Veteran experienced severe stricture and was permitted liquids only for any extended period of time, nor does the appellant assert such.  As such, an evaluation in excess of 30 percent is not warranted for the Veteran's dysphagia.

With regard to the Veteran's bladder outlet obstruction, the Veteran reported in an August 2000 quiz included in his private treatment records that he had to urinate again less than 2 hours after he finished urinating, and typically woke up three times at night in order to urinate.  However, it was noted on August 29, 2000, that the Veteran was seen 2 weeks out from his indigo laser ablation of his prostate adenoma and that he was voiding well with complaints only of some urgency and frequency.  In a September 2001 treatment record from Urology Group, the Veteran reported nocturia twice per night.  Later in September 2001, the Veteran reported a good urinary stream without discomfort or post void dribbling and nocturia once per night.  In a September 2004, the Veteran complained of some difficulty urinating.  In August 2006, he was noted as having increased frequency, urgency, and incontinence, and he was diagnosed with chronic recurrent cystitis.  In March 2007, he reported occasional urgency incontinence.  In July 2007, the Veteran reported no problems during the day, but complained of significant nocturia.  

As noted above, under 38 C.F.R. § 4.115a, a 10 percent rating is awarded for daytime voiding interval between two and three hours, or awakening to void two times per night.  While the Veteran did report urinating in less than 2-hour intervals at the August 2000 quiz, it appears that he was "voiding well" by the end of that month following an indigo laser ablation of his prostate adenoma.  While the medical evidence reflects that the Veteran's urinary complaints varied some in severity over the years,  the medical evidence of record does not consistently document that the Veteran's bladder outlet obstruction resulted in daytime voiding interval between one and two hours or less, or awakening to void three or times per night for any period of time on appeal.  Moreover, the Board notes that there is no evidence of record prior to August 10, 2000, of urinary or voiding dysfunction related to the Veteran's Parkinson's disease.  As such, an evaluation of 10 percent, and no higher, is assigned for the Veteran's bladder outlet obstruction associated with Parkinson's disease, effective August 10, 2000, to July 31, 2009.  

With regard to the Veteran's dementia, the Board notes that the RO granted a separate 30 percent rating for dementia of Alzheimer's type associated with Parkinson's disease for the period of August 30, 2004, to July 31, 2009.  This was based on findings of depressed mood, mild memory loss, and anxiety.  See July 2016 rating decision.

For the period of time on appeal prior to August 30, 2004, the Board acknowledges that the Veteran reported anxiety in his medical records.  Specifically, a March 1996 neurological evaluation from Neurology Associates of Greenville, noted that he had been taking Klonopin and Ambien.  A July 1996 medical record revealed that there was an "element of anxiety or overreaction or something" and he was placed on Klonopin.  In a November 1997 treatment record, it was noted that the Veteran was having no cognitive problems and was in his best mental state yet, although he was still taking Klonopin.  As of February 2002, it was noted that the Veteran was still taking Klonopin.  In a September 2003 treatment record, it was noted that the Veteran was continually complaining of something different but he was not confused and still had some sense of humor left.  In February 2004, it was noted that the Veteran was awake, alert, and cooperative.  There did not appear to be any confusion.  At this time, he was still taking Klonopin.  

Under the General Rating Formula for Mental Disorders, a 10 percent rating is assigned when symptoms are controlled by continuous medication.  In this case, however, the Veteran is service connected for dementia related of Alzheimer's type.  There is no indication in the medical evidence of record that the Veteran suffered any symptoms of dementia prior to August 30, 2004, and the evidence clearly indicates that the Veteran was prescribed Klonopin for anxiety during this time period.  The Veteran was noted as alert and cooperative without any confusion in February 2004, with no reference whatsoever made at this time, or at any other time prior to August 30, 2004, to dementia or Alzheimer's disease   With no evidence of record demonstrating symptoms of dementia prior to August 30, 2004, the Board finds that a compensable evaluation is not warranted prior to this date. 

There is no indication in the medical evidence that the anxiety he experienced prior to August 2004 was associated with his Parkinson's disease.

For the period of August 30, 2004, to July 31, 2009, the Veteran was noted in July 2005 and August 2006 treatment records from Neurology Associates of Greenville as being alert, and oriented to person, place, and time.  Language function was normal.  In April 2007, the Veteran reported fatigue and difficulty sleeping.  He had normal comprehension, syntax, and naming.  He was alert and oriented to time, place, and person.  His language function was normal.  In September 2007, the Veteran was again noted as oriented to time, place, and person.  Mood and affect were appropriate. 

Upon review of all medical evidence of record, the Board simply finds that there is no evidence suggesting that the Veteran's dementia of the Alzheimer's type resulted in occupational and social impairment with reduced reliability and productivity for the period of August 30, 2004, to July 31, 2009.  There is no indication in any evidence of record for this time period that dementia related to the Veteran's Parkinson's disease manifested with the following symptoms or with symptoms comparable to the following symptoms: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., the retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  As such, the Board finds that an evaluation in excess of 30 percent was not warranted for dementia of the Alzheimer's type for the period of August 30, 2004, to July 31, 2009.

The Board has reviewed the remaining diagnostic codes relating to neurological conditions and convulsive disorder, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.124a (2015).

Finally, the Board notes the representative's argument in the October 2015 substantive appeal that the Veteran should have been compensated for symptoms related to his left hip.  While the representative has asserted that the Veteran fractured his left hip due to falls as a result of his Parkinson's disease, there is no medical evidence to support the assertion that he had a hip disability related to his Parkinson's disease.  As discussed above, the Veteran was separately evaluated for severe paralysis of the both lower extremities related to his Parkinson's disease, but there is no medical evidence linking a fractured hip directly to a fall that was a result of symptoms of his Parkinson's disease.  The appellant and daughter have submitted lay statements that because he was unsteady when walking, he had several falls, leading to broken hips.  While these individuals are certainly competent to describe observable manifestations such as the Veteran being unsteady on his feet, this is not persuasive evidence that the falls which led to broken hips were a result of his Parkinson's disease.  A fall can be caused by many things totally unrelated to tremors, and there is no indication in the medical records that the falls that resulted in broken hips were directly related to his tremors.  

The Board concludes that the evidence supports separate ratings for all symptoms associated with the Veteran's Parkinson's disease for the period of February 22, 1996, to July 31, 2009.  Specifically, the evidence supports the following rating assignments for the period of February 22, 1996, to July 31, 2009: a 30 percent rating, but no more, for dysphagia; separate 30 percent ratings, but no more, for tremors of the left and the right lower extremity; a 40 percent rating, but no more, for tremors of the right upper extremity; and a 30 percent rating, but no more, for tremors of the left upper extremity.  For the period of August 10, 2000, to July 31, 2009, the evidence supports a 10 percent rating, but no more, for bladder outlet obstruction.  The preponderance of the evidence is against assigning an increased rating for dementia of Alzheimer's type for any period of time on appeal.  The preponderance of the evidence is against claims for increased ratings higher than those which have been assigned in this determination, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) has been considered in awarding the grants herein.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  Fenderson, supra.


2.  Entitlement to SMC based on housebound and/or aid and attendance prior to August 1, 2009, and entitlement to any higher level of SMC for the period of time on appeal, for substitution benefits purposes.

In an August 2015 rating decision, the RO granted entitlement to SMC based on aid and attendance criteria for accrued benefits purposes for the period of August 1, 2009, to April 18, 2010.  The appellant is seeking entitlement to SMC based on aid and attendance and/or housebound status for the period of February 22, 1996, to July 31, 2009, and entitlement to a higher level of SMC overall.  

SMC is payable at the (l) rate if a veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352 (a).  "Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph, "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed bed rest for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id. 

Dating back to 1996, the Veteran was service connected for Parkinson's disease, to include associated dysphagia, tremors of the bilateral upper and bilateral lower extremities, and bladder outlet obstruction.  He was also service connected for bilateral otitis media bilateral and right eye aphakia.  Dating back to 2004, the Veteran was service connected for dementia of the Alzheimer's type.

A 1996 VA examination for housebound status or permanent need for aid and attendance noted that the Veteran had a fractured left hip and Parkinson's disease.  It was further noted that the Veteran was not able to walk without the assistance of another person and that he required the daily personal health care services of a skill provider without which he would require hospital, nursing home, or other institutional care.  While the Board acknowledges the 1996 examination, the Board notes that this report does not provide any detail as to why the Veteran would require assistance of another person or daily personal health care services of a skilled provider.  The Board notes that service connection was never granted for a fractured left hip.  While the representative has asserted that the Veteran fractured his left hip due to falls as a result of his Parkinson's disease, there is no medical evidence to support this assertion.  As discussed above, the Veteran has been separately evaluated for severe paralysis of the both lower extremities related to his Parkinson's disease but there is no medical evidence linking a fractured hip directly to a fall that was because of his Parkinson's disease symptoms.  Moreover, the 1996 examiner relied at least partially on the Veteran's fractured hip in determining that the Veteran required assistance.  However, a fractured bone would not necessarily result in a permanent need for aid and attendance.  Specifically, in a February 2003 treatment record from Piedmont Orthopaedic Associates, the physician noted that the Veteran has dysesthesias in his legs, primarily neurologic, but did not see any suggestion of any mechanical concern with his hip implants.  

Moreover, upon review of all the other medical evidence from February 22, 1996, to July 31, 2009, the Board finds no indication that the Veteran demonstrated, as a result of his service-connected disabilities, the inability to dress or undress himself, or to keep himself ordinarily clean and presentable; the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); the inability to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352 (a).  
While it is clear from the evidence of record that the Veteran's service-connected disabilities were productive of interference with the activities of daily living, the evidence of record does not reflect that these disabilities rendered him so helpless as to need regular aid and attendance for the period of February 22, 1996, to July 31, 2009.  A longitudinal review of the record shows the Veteran was essentially independent until August 2009 when he was hospitalized for symptoms related to his Parkinson's disease.  Moreover, there is no indication in the medical or lay evidence that the Veteran was bedridden.  While it was noted in a February 27, 2002, treatment record that the Veteran was "almost allergic" to going outside, it was further noted that he did get out with a walker a little bit.  As noted above, his August 2009 hospitalization records reflect a concern was his wandering around outside the home.   

With regard to SMC based on being housebound, the Board notes that SMC is payable at the (s) rate if a Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  A Veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i). 

With regard to Veteran's service-connected disabilities, the Board notes that his only service-connected disabilities other than those related to Parkinson's disease were bilateral otitis media (0 percent) and right eye aphakia (30 percent).  Therefore, the Veteran was not entitled to statutory housebound benefits because, at no time, did he have additional disabilities independently evaluated as 60 percent or more.  See 38 C.F.R. § 4.25 (2015). 

With regard to whether the Veteran was, in fact, housebound, the Board finds no indication in the record to suggest such.  As discussed above, while the Veteran relied on a wheelchair, or at least a walker, throughout the period of time on appeal, there is no medical evidence of record suggesting he was confined to the home.  As discussed, a February 27, 2002, treatment record noted that the Veteran was staying in his wheelchair too much and losing ground with respect to his ambulation.  It was further noted that he did get out with a walker a little bit but he was "almost allergic" to going outside now.  However, there is no indication in the evidence of record to indicate that the Veteran was prevented by his service-connected disabilities from leaving the house.  

Moreover, it does not appear that the appellant is arguing that the Veteran was housebound.  Instead, the representative argued in the October 2015 substantive appeal that the Veteran experienced loss of use of the lower and the upper extremities.   Essentially, the representative argued that the Veteran's use of a walker and ultimately his use of a wheelchair indicate that he had no use of his lower extremities.   The representative also argued that the Veteran's hand tremors would have prevented him from undertaking such fine movements as grasping and manipulating with either of his hands.  

SMC is payable at a specified rate if a Veteran, as the result of service-connected disability, has suffered the loss of use of a foot or a hand.  38 U.S.C.A. § 1114 (k); 38 C.F.R. §§ 3.350 (a), 4.63 (2015).  Loss of use of a foot or a hand, for the purpose of SMC, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, population, etc., in the case of the foot, could be accomplished equally well by an amputation symptom with prosthesis. 

The United States Court of Appeals for Veterans Claims (Court) has stated that "[t]he relevant inquiry concerning an SMC award is not whether amputation is warranted but whether the appellant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance."  Tucker v. West, 11 Vet. App. 369, 373 (1998) (citing 38 C.F.R. §§  3.350 (a)(2), 4.63.

With respect to the feet, as discussed above, however, the evidence of record does not reflect that the Veteran was completely confined to the wheelchair with loss of use of either foot.  Specifically, the February 27, 2002, medical record noted that the Veteran did get out with a walker a little bit.  In an August 6, 2009, discharge summary following a 6-day hospitalization period at Greenville Hospital System University Medical Center, it was noted that the Veteran "keeps getting out of his wheelchair wandering outside, holding onto the porch and the car."  Upon a physical therapy assessment, the Veteran was noted to ambulate with standard walker, with rolling walker at 200 feet, with erect posture 75 percent of the time requiring stand by assistance, and he performed 20 repetitions of lower extremity exercise to achieve gait goals. 

Therefore, while the evidence of record reflects that the Veteran used a wheelchair, it appears that he did have some ability to ambulate independent of the wheelchair at least through August 2009, as evidenced by the reports that he would get up out of his wheelchair and wander around.  As such, the Board concludes that the evidence does not reflect that the Veteran's service-connected disabilities resulted in loss of use of either foot so as to warrant entitlement to SMC under 38 C.F.R. § 3.350 (a)(2).  

With regard to entitlement to SMC for loss of use of either hand, the Board acknowledges that the Veteran experienced tremors, for which he is separately compensated, as discussed above.  However, upon review of all medical evidence of record, there is simply no evidence to reflect that either of the Veteran's hands had no effective function other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  

In the August 2009 discharge summary, it was noted that the Veteran appeared to have mild tremors mostly on the left side but was able to coordinate activities well enough to feed himself and transfer.  It was noted that he will complete upper body activities of daily living and will complete toileting and feed self with left upper extremity.  While the Board does not doubt that the Veteran's bilateral upper extremity tremors had an effect on the acts of grasping and manipulating, there is simply no medical evidence to support the idea that he had no effective function of his hands.  As such, the Board concludes that the evidence does not reflect that the Veteran's service-connected disabilities resulted in loss of use of either hand so as to warrant entitlement to SMC under 38 C.F.R. § 3.350 (a)(2).  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 . 

3.  Extraschedular Ratings

Although a case may be referred to the Director, Compensation Service, for consideration of an extraschedular rating, see 38 C.F.R. § 3.321 (b)(1) (2015), referral requires that there be symptoms not contemplated by the rating criteria.  In Yancy v. McDonald, the Court noted that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the appellant has not raised this issue through her statements, and the evidence of record does not raise this issue through documentation of symptoms not contemplated by the rating criteria.  As such, the issue of referral to the Director, Compensation Service, for consideration of an extraschedular rating is not currently before the Board for consideration.






[Continued on Next Page]
ORDER

For the period of February 22, 1996, to September 22, 2000, entitlement to a 30 percent evaluation under Diagnostic Code 8004 for service-connected Parkinson's disease is no longer warranted, and that rating is discontinued and replaced by the separate ratings enumerated below.

For the period of February 22, 1996, to July 31, 2009, entitlement to a 30 percent rating, but no more, for service-connected dysphagia for substitution benefits purposes is granted. 

For the period of August 10, 2000, to July 31, 2009, entitlement to a 10 percent rating, but no more, for service-connected bladder outlet obstruction for substitution benefits purposes is granted.

For the period of February 22, 1996, to July 31, 2009, entitlement to a 30 percent rating, but no more, for service-connected tremors of the right lower extremity for substitution benefits purposes is granted.

For the period of February 22, 1996, to July 31, 2009, entitlement to a 30 percent rating, but no more, for service-connected tremors of the left lower extremity for substitution benefits purposes is granted.

For the period of February 22, 1996, to July 31, 2009, entitlement to a 40 percent rating, but no more, for service-connected tremors of the right upper extremity for substitution benefits purposes is granted.

For the period of February 22, 1996, to July 31, 2009, entitlement to a 30 percent rating, but no more, for service-connected tremors of the left upper extremity for substitution benefits purposes is granted.

Entitlement to a compensable evaluation prior to August 30, 2004, and to an evaluation in excess of 30 percent for the period of August 30, 2004, to July 31, 2009, for service-connected dementia of the Alzheimer's type for substitution benefits purposes is denied.

Entitlement to SMC based on housebound and/or aid and attendance prior to  August 1, 2009, and entitlement to any higher level of SMC for any period of time on appeal, for substitution benefits purposes is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


